-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	Applicant’s response dated July 19, 2022 is acknowledged. 
Priority
This application is a 371 of PCT/EP2017/061126 filed on 05/10/2017, which claims foreign priority in EP application 16169693.5 filed on 05/13/2016. 
Claim Status
Claims 1, 2, 4-7, 9, and 15-20 are pending and examined. Claims 3, 8, and 10-14 were cancelled. Claims 1, 2, 4-7, 9, and 15-19 were amended. Claim 20 was newly added and reads on the elected invention. 
Withdrawn Claim Objections
Objection to claim 17 is withdrawn because it was obviated with claim amendments.  
Withdrawn Claim Rejections — 35 USC § 112(a) and (b)
	Rejections of 1, 2, 4-7, 9, and 15-19 are withdrawn because rejections were obviated with claim amendments. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art of record includes Vervaet et al. (international Journal of Pharmaceutics, 492, pages 1-9, published July 6, 2015 - of record in IDS dated 12/04/2018). Present claims are not obvious over Vervaet because the reference teaches standard crystalline sorbitol and not spray dried sorbitol. Applicant provided a catalog by Fagron where sorbitol and sorbitol instant are provided as two separate products. It was known from Schmidt that sorbitol instant is a special type of spray-dried sorbitol. It would have been obvious to the skilled artisan to interpret “sorbitol” that is not modified by instant to mean sorbitol that is not spray- dried. A person skilled in the art would not have been motivated to replace sorbitol with spray- dried sorbitol in Vervaet’s method. 
	The examiner maintains that data presented in the specification are not sufficient to show evidence of unexpected results as explained previously. Paragraph 0194 does not state how compositions tested in Figure 2 were formed. The applicant did not show with data that the asserted unexpected results would have occurred over the entire breadth of the claims. Applicant cited paragraph 0146 as describing the method by which compositions in Table 1 in paragraph 0201 were formed. This is not persuasive because this assumption is not clear from the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 2, 4-7, 9, and 15-20 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/ 
Primary Examiner, Art Unit 1617